Order filed January 5, 2017




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00621-CV
                                     ____________

IN THE MATTER OF THE MARRIAGE OF GARY GOSINE AND EMMA
                        MAE GOSINE


                     On Appeal from the 306th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 15-FD-2502

                                       ORDER

       On October 26, 2016, appellant filed a letter in this appeal which the court
construes as appellant’s opening brief. This brief is not in compliance with the Texas
Rules of Appellate Procedure. The brief fails generally to comply with the rules. See
Tex. R. App. P. 38.1(a), (b), (c), (d), (g), and (k). Moreover, the brief fails to provide
proof of service on the appellee and/or his appellate counsel. See Tex. R. App. P.
9.5.
      Accordingly, we order appellant’s brief filed October 26, 2016, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within fourteen (14) days of the date of this order.

      If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief, we
may dismiss the appeal for want of prosecution. If appellant fails to timely file a
brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                      PER CURIAM



Panel consists of Justices Christopher, Jamison, and Donovan.